Title: From Alexander Hamilton to ———, 21 September 1792
From: Hamilton, Alexander
To: 



Dear Sir
Philadelphia September21. 1792

I take the liberty to in-close you the copy of a letter from a very respectable friend in New York. The contents surprised me—nor am I quite persuaded that the appearance of Mr. Burr on the stage is not a diversion in favour of Mr. Clinton.
Mr. Clinton’s success I should think very unfortunate. I am not for trusting the Government too much in the hands of its enemies. But still Mr. C———is a man of property, and, in private life, as far as I know of probity. I fear the other Gentleman is unprincipled both as a public and private man. When the constitution was in deliberation, his conduct was equivocal; but its enemies, who I believe best understood him considered him as with them. In fact, I take it, he is for or against nothing, but as it suits his interest or ambition. He is determined, as I conceive, to make his way to be the head of the popular party and to climb per fas et nefas to the highest honors of the state; and as much higher as circumstances may permit. Embarrassed, as I understand, in his circumstances, with an extravagant family—bold enterprising and intriguing, I am mistaken, if it be not his object to play the game of confusion, and I feel it a religious duty to oppose his career.
I have hitherto scrupulously refrained from interference in elections. But the occasion is in my opinion of sufficient importance to warrant in this instance a departure from that rule. I therefore commit my opinion to you without scruple; but in perfect confidence I pledge my character for discernment that it is incumbent upon every good man to resist the present design.
